DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 1/15/2020.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-9, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frankel in GB702773 (“Frankel”; a copy of which may be found in the file wrapper).
Regarding claim 1, Frankel discloses a compressor diffuser (column 1 line 13) for a gas turbine engine comprising:	at least one diffuser pipe having a tubular body defining an internal flow passage extending 
Regarding claim 6, Frankel discloses the compressor diffuser of claim 1, wherein the splitter vane extends between opposed inner side walls of the curved portion across the internal flow passage (see the cross-section of Fig. 2; splitter vane 6 extends between two walls which are within the curved portion of the passage seen in Fig. 1).
Regarding claim 7, operation of Frankel as applied above with respect to claim 1 anticipates the method of claim 7.  See above.
Regarding claim 8, Frankel discloses the method of claim 7, wherein converging fluid flow includes reducing a cross-sectional area of the first fluid passage along a length thereof (see Fig. 1; between the concave side of splitter vane 6 and the casing exists a convergent flow passage as the mouth of the flow passage is larger than its at least the throat of the flow section).
Regarding claim 9, Frankel discloses the method of claim 7, wherein diffusing fluid flow includes increasing a cross-sectional area of the second fluid passage along a length thereof (on the convex side of splitter vane 6 between the vane 6 and casing exists a divergent flow path as the mouth of the flow 
Regarding claim 15, Frankel discloses a centrifugal compressor, comprising: 	an impeller having an inner hub with a plurality of vanes extending therefrom, the impeller being rotatable within an outer shroud about a central longitudinal axis, the impeller having a radial impeller outlet (see column 1 line 14; Frankel is directed to a radial flow compressor which inherently comprises an impeller which has a hub and vanes and rotates within a shroud to generate the radial flow); and 	a diffuser configured to diffuse gas received from the impeller outlet, the diffuser comprising: 		at least one diffuser pipe having a tubular body defining a flow passage extending therethrough, the tubular body including a first portion extending in a first direction, a second portion extending in a second direction different from the first direction, and a curved portion fluidly linking the first portion and the second portion (see the rejection of claim 1); and 		a splitter vane disposed within the internal flow passage of the curved portion of the tubular body, the splitter vane defining a convergent flow passage between itself and a radially inner wall of the curved portion, and a divergent flow passage between the splitter vane and a radially outer wall of the curved portion (see the rejection of claim 1).
Regarding claim 20, Frankel discloses the centrifugal compressor of claim 15, wherein the splitter vane extends between opposed inner side walls of the curved portion across the internal flow passage (see the cross-section of Fig. 2; splitter vane 6 extends between two walls which are within the curved portion of the passage seen in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 10-12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frankel as applied above in view of Slovisky et al. in US Patent Application Publication 20060045772 (“Slovisky”).
Regarding claim 2, Frankel as applied above is silent to the compressor diffuser of claim 1, wherein the at least one diffuser pipe has an air recirculation conduit extending between a conduit inlet configured to receive a flow of compressed air from a supply, and a conduit outlet communicating with the internal flow passage to introduce air therein.	Slovisky teaches an analogous compressor (see abstract; Fig. 2A) comprising a radial flow pattern and a vaned diffuser.  Specifically, Slovisky teaches employing a an air recirculation conduit extending between a conduit inlet at the diffuser outlet to a conduit outlet at the diffuser inlet which 
Regarding claim 3, Frankel as modified by Slovisky comprises the compressor diffuser of claim 2, wherein the recirculation conduit fluidly links an area downstream of the splitter vane with an area upstream of a trailing edge of the splitter vane (see Fig. 2A of Slovisky; recirculation circuit 250, which is applied to the vaned diffuser of Frankel in the combination of art under the rationale above, has a circuit inlet 256 downstream of the equivalent vane 226, and a circuit outlet 258 upstream of the equivalent vane; see Slovisky paragraph [0024]).
Regarding claim 4, Frankel as modified by Slovisky comprises the compressor diffuser of claim 2, wherein the conduit outlet of the recirculation conduit opens into the internal flow passage upstream of the splitter vane (see Fig. 2A of Slovisky; recirculation circuit 250, which is applied to the vaned diffuser of Frankel in the combination of art under the rationale above, has a circuit inlet 256 downstream of the equivalent vane 226, and a circuit outlet upstream 258 of the equivalent vane; see Slovisky paragraph [0024]).
Regarding claim 10, 
Regarding claim 11, Frankel as modified by Slovisky comprises the method of claim 10, wherein recirculating additional air comprises recirculating the additional air into the first fluid passage (recirculating air upstream of the splitter vane necessarily recirculates air into the first fluid passage).
Regarding claim 12, Frankel as modified by Slovisky comprises the method of claim 10, wherein recirculating additional air includes recirculating air into the internal flow passage upstream of splitting fluid flow (see the rejection of claim 4).
Regarding claim 16, the same grounds of rejection is applied as with respect to claim 2 above.
Regarding claim 17, the same grounds of rejection is applied as with respect to claim 4 above.
Regarding claim 18, the same grounds of rejection is applied as with respect to claim 4 above.
Allowable Subject Matter
Claims 5, 13-14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the art of record is silent to a compressor diffuser for a gas turbine engine comprising: at least one diffuser pipe having a tubular body defining an internal flow passage extending therethrough, the tubular body including a first portion extending in a first direction, a second portion extending in a second direction different from the first direction, and a curved portion fluidly linking the first portion and the second portion; and a splitter vane disposed within the internal flow passage of the curved portion of the tubular body, the splitter vane defining a convergent flow passage between itself and a radially inner wall of the curved portion, and the splitter vane defining a divergent flow passage between itself and a radially outer wall of the curved portion, wherein the at least one diffuser pipe has an air recirculation conduit extending between a conduit inlet configured to receive a flow of compressed air from a supply, and a conduit outlet communicating with the internal flow passage to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2419669 and US2662553 disclose curved fluid flow passages comprising splitter vanes that create both a convergent and divergent flow.  The other art of record demonstrate other analogous diffuser flow control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745